DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
In response to the preliminary amendment filed 03/04/2022, claims 3-10 were amended and no claims were canceled and/or added. Therefore, claims 1-12 are currently pending for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“seat control unit configured to – corresponding to element 10 in Fig. 1” in claim 1,
“a light source configured to - corresponding to element 31 in Fig. 1” in claim 9,
“a vibration source configured to - corresponding to element 32 in Fig. 1” in claim 9,
“a sound source configured to - corresponding to element 13 in Fig. 1” in claim 9,
“a heat source configured to - corresponding to element 34 in Fig. 1” in claim 9,
 “an electrical stimulus generating source configured to – corresponding to element 35 in Fig. 1” in claim 9,
“rousing unit configured to - corresponding to element 9 in Fig. 1” in claim 10 and 
“a drive unit for – corresponding to element 50 in Figs. 5A and 5B”  in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

7.	Claims 1, 3-7 and 9-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent No. 11,299,044.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

8.	Claims 2, 8 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of US Patent No. 11,299,044.  Although the conflicting claims are not identical, they are not patentably distinct from each other because seat control unit configured to prohibit the transition from the autonomous driving to the manual driving by the vehicle control device and to keep the rousing unit activated when the start signal is received as long as the alertness level is lower than the first alertness level threshold value; the seat control unit is configured to forward a vehicle stop signal to the vehicle control device when the seat control unit detects that the alertness level has continued to be below the first alertness level threshold value for a prescribed time period when the start signal is received and the seat body is mounted on the vehicle body so as to be rotatable around a vertical axial line, and the seat control unit is configured to allow the seat body to be rotated in the autonomous driving position and to place the seat body relative to the vehicle body to face forward in the manual driving position are conventional prior art features (as shown in the art rejection below) and the use of such features in claims 1 and 8 of US Patent No. 11,299,044 would have been obvious and would not have involved a patentable invention.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because: The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (US 2016/0159370) in view of Sato et al. (Sato; US 2016/0033964).
For claim 1, Muramatsu discloses a vehicle seat [Fig. 4: seat 54] configured to be mounted on a vehicle provided with a vehicle control device [Fig. 1: driving assistance system 26] that can be selectively switched from autonomous driving to manual driving [E.g. 0034: The driving assistance section 26 outputs specific information related to driving assistance of the vehicle. As the specific information, the driving assistance section 26 can output switch information indicating a switch in the travelling operation state of the vehicle from the automatic driving state to the manual driving state], comprising: 
a seat body configured to support a driver [Fig. 4: it shows a sear body that support a driver of a vehicle; 0037]; 
a seat control unit [Fig. 1: seat control device 12] configured to communicate with the vehicle control device Fig. 1: seat control device 12 is in communication with driving assistance system 26]; 
an alertness level sensor provided on the seat body for detecting an alertness level of the driver [0091: other sensors may be employed for detecting the degree of tension of the driver. Examples of sensors for detecting the degree of tension of the driver include a detection device that detects heart rate and pulse. The detection device that detects heart rate and pulse may be worn on a part of the body of the driver such as the arm or chest, or may be provided in the cabin of the vehicle somewhere touched by the driver, for example, in the seat, 0037: detecting degree of tension of the driver]; and
a rousing unit [Fig. 1: seat perception section 32] provided on the seat body for providing a stimulus for urging the driver to be roused [E.g. 0047: the seat perception section 32 is provided with a rigidity section 32A that presents stimulus to the driver by adjusting the rigidity of a seat 54, and a temperature section 32B that presents stimulus to the driver by adjusting the temperature of the seat 54. The seat perception section 32 is provided to the seat 54 (see FIG. 4), and is a functional section capable of applying stimulus from the seat 54 to the driver as the perception state, 0048: Similarly to the steering wheel perception section 30, the seat perception section 32 can apply stimulus to the driver from the seat 54 using the perception state according to the stimulus value corresponding to the degree of tension of the driver];
wherein the seat control unit is configured to detect the alertness level of the driver according to a signal from the alertness level sensor upon receiving a start signal that is produced by the vehicle control device when a transition from the autonomous driving to the manual driving is to be initiated, to activate the rousing unit when the alertness level is lower than a first alertness level threshold value, and to permit the vehicle control device to perform the transition from the autonomous driving to the manual driving when the alertness level is equal to or higher than the first alertness level threshold value [E.g. 0060: the control device 12 acquires information indicating the degree of tension G1 of the driver, and information indicating the degree of tension Gth suitable for driving. The information indicating the degree of tension G1 of the driver can be found by identifying the posture or the position of a portion of the body (for example, the face) of the driver by image processing performed by the control device 12 on captured images of the driver captured by the onboard camera 28. At step 100, the degree of tension found is acquired as the information indicating the degree of tension G1 of the driver. Moreover, the information indicating the degree of tension Gth is acquired by reading the degree of tension Gth stored in the ROM 18. 0064: At the next step 102, determination is made as to whether or not the current degree of tension of the driver is a degree of tension suitable for driving. Namely, the control device 12 determines whether or not the degree of tension G1 of the driver and the degree of tension Gth suitable for driving acquired at step 100 match or are within a predetermined specific range of each other. The control device 12 ends the current processing routine when affirmative determination is made at step 102, and processing transitions to step 104 when negative determination is made at step 102. 0065: At step 104, a first perception state corresponding to the current degree of tension G1 of the driver is identified. Namely, a stimulus value for at least one out of rigidity or temperature of the steering wheel 34, and a rigidity and temperature of the seat 54, is determined as the stimulus value corresponding to the current degree of tension G1 of the driver. At the next step 106, the perception state presented to the driver is adjusted to the first perception state. Namely, the control device 12 controls such that the stimulus according to the stimulus value determined at step 104 is presented by at least one out of the steering wheel perception section 30 or the seat perception section 32 corresponding to the stimulus value. Accordingly, one or more out of the rigidity and temperature of the steering wheel 34, and the rigidity and temperature of the seat 54, is synchronized with the current degree of tension G1 of the driver. This enables the fact that the degree of tension G1 of the driver has been ascertained to be presented to the driver from the vehicle side, and enables a sense of security to be given to the driver. 0066: Next, at step 108, the control device 12 acquires a guiding pattern by reading the guiding patterns stored in the ROM 18. The guiding pattern acquired at step 108 may be a predetermined guiding pattern, or may be a guiding pattern selected from out of plural guiding patterns. In cases in which the guiding pattern is acquired by selecting from out of plural guiding patterns, guiding patterns employed by the steering wheel perception section 30 and the seat perception section 32 may each be predetermined and selected. 0067: At the next step 110, a second perception state according to the degree of tension suitable for driving is identified. Namely, a stimulus value is determined for at least one out of the rigidity or temperature of the steering wheel 34, or the rigidity or temperature of the seat 54, as the stimulus value corresponding to the degree of tension Gth of the driver suitable for driving. At the next step 112, the perception state presented to the driver is adjusted to the second perception state according to the guiding pattern acquired at step 108. Namely, the control device 12 controls such that stimulus according to the stimulus value determined at step 110 is presented by at least one out of the steering wheel perception section 30 or the seat perception section 32 corresponding to the stimulus value. Accordingly, one or more out of the temperature and rigidity of the steering wheel 34, and the temperature and rigidity of the seat 54 perform the role of guiding to the degree of tension Gth suitable for driving by the driver. 0068: At the next step 114, information indicating the degree of tension G1 of the driver is acquired similarly to at step 100, and processing transitions to step 116. At step 116, similarly to at step 102, determination is made as to whether or not the current degree of tension of the driver is a degree of tension suitable for driving, and the current processing routine ends in cases in which affirmative determination is made, and processing returns to step 112 in cases in which negative determination is made. 0069: This enables the driver to be guided to the degree of tension Gth suitable for manual driving, and enables smooth transition to be made to manual driving in cases in which a switch is made from the automatic driving state to the manual driving state; 0057-0059; Fig. 7].
Muramatsu fails to expressly disclose that the sensor is an alertness level sensor for detecting an alertness level of the driver.
However, as shown by Sato, it was well known in the art of driver sensors to include an alertness level sensor for detecting an alertness level of the driver and to switch the vehicle from automatic mode to manual mode when the level of alertness reaches or exceeds a predetermined level of threshold value [E.g. 0071, 0075].
It would have been obvious to one of ordinary skill in the art of vehicles before the effective filing date of the claimed invention to modify Muramatsu with the teaching of Sato in order to ensure that the vehicle is only switched to manual driving mood when an alertness level of the driver is met and thereby increase the overall safety on the road, also the combination would be a simple substitution of the tension detector with the alertness sensor to obtain the predictable result of switching the vehicle to manual mode in response to alertness level.
For claim 2, Muramatsu in view of Sato further teaches wherein the seat control unit is configured to prohibit the transition from the autonomous driving to the manual driving by the vehicle control device and to keep the rousing unit activated when the start signal is received as long as the alertness level is lower than the first alertness level threshold value [E.g. Sato; 0075: In a case where the driver condition identification unit 23 identifies the degree of awakeness of the driver as the driver condition, the driver condition determination unit 24 determines that the driver is in the manual operation acceptance condition when, for example, the degree of awakeness of the driver equals or exceeds a preset awakeness threshold. The awakeness threshold is a preset threshold for determining appropriately whether or not the driver of the vehicle M is in the manual operation acceptance condition during the automatic operation. The awakeness threshold may be a fixed value or a variable value. When the degree of awakeness of the driver is lower than the awakeness threshold, for example, the driver condition determination unit 24 determines that the driver is not in the manual operation acceptance condition].
	For claim 3, Muramatsu discloses wherein the seat control unit is configured to change at least one of an intensity [E.g. 0053: The actuators 49, 72, 74 adjust rigidity and are thereby able to function as the rigidity section 30A and as the rigidity section 32A that present stimulus. For example, the extent of rigidity may be presented by the actuators 49, 72, 74 making the amplitude large or small when vibrating with a specific cycle], a time duration, a cyclic period and a timing of the stimulus in dependence on the alertness level.
For claim 4, Muramatsu in view of Sato further teaches wherein the alertness level sensor includes a pulse sensor [E.g. Sato; 0071: the driver condition identification unit 23 may obtain information indicating the heartbeat or brain waves of the driver by communicating with a wearable device worn by the driver or a portable information terminal via the communication unit 4, and identify the degree of awakeness of the driver from the information indicating the heartbeat or brain waves of the driver. Alternatively, the driver condition identification unit 23 may identify the degree of awakeness of the driver using a conventional method on the basis of various types of information], a respiration sensor or a pressure sensor configured to detect a pressure distribution on a surface of the seat body opposing the driver.
For claim 5, Muramatsu in view of Sato further teaches wherein the alertness level sensor includes a brainwave sensor provided on a part of the seat body opposing a head of the driver [E.g. Sato; 0071: the driver condition identification unit 23 may obtain information indicating the heartbeat or brain waves of the driver by communicating with a wearable device worn by the driver or a portable information terminal via the communication unit 4, and identify the degree of awakeness of the driver from the information indicating the heartbeat or brain waves of the driver. Alternatively, the driver condition identification unit 23 may identify the degree of awakeness of the driver using a conventional method on the basis of various types of information].
	For claim 9, Muramatsu discloses wherein the rousing unit includes at least one of a light source configured to irradiate light to the driver, a vibration source configured to provide vibration to the driver [E.g. 0052: actuator 72 that is a vibrator for a seat surface may be attached inside the seat surface portion 58 of the seat 54. An actuator 74 that is a vibrator for a seat surface may be attached inside the back surface portion 56 of the seat 54. Each of the actuators 49, 72, 74 that are vibrators may present stimulus to the driver by vibrating. Note that the actuators 49, 72, 74 are not limited to installation to the positions illustrated in FIG. 4 as long as they are capable of presenting stimulus to the driver by vibration; Fig. 4], a sound source configured to generate sound, a heat source configured to heat or cool at least a part of the driver's body [E.g. 0051: a heater 68 is embedded in the driver side of the seat surface portion 58 of the seat 54, and the temperature of the seat surface portion 58 of the seat 54 is changed by the heater 68. A heater 70 is embedded in the driver side of the back surface portion 56 of the seat 54, and the temperature of the back surface portion 56 of the seat 54 is changed by the heater 70. The heaters 68, 70 accordingly function as the temperature section 32B; Fig. 4], and an electrical stimulus generating source configured to apply an electrical stimulus to the driver.

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of Sato and further in view of Koji (JP 2008/120271; machine translation is used).
For claim 6, Muramatsu in view of Sato fails to expressly disclose wherein the seat control unit is configured to compute a sleep level of the driver including a distinction between a REM sleep and a non-REM sleep based on an output from the alertness level sensor when the alertness level is lower than a second alertness level threshold value which is lower than the first alertness level threshold value, and to change the stimulus provided to the driver according to the computed sleep level.
However, as shown by Sato II, it was well known in the art of vehicles to include control unit configured to compute a sleep level of a driver including a distinction between a REM sleep and a non-REM sleep based on an output from alertness level sensor when the alertness level is lower than a second alertness level threshold value which is lower than first alertness level threshold value, and to change the stimulus provided to the driver according to the computed sleep level [E.g. 0052-0053, 0073, 0075].
It would have been obvious to one of ordinary skill in the art of vehicles before the effective filing date of the claimed invention to modify Muramatsu in view of Sato with the teaching of Koji in order to enable detecting the sleep state of the driver and thereby a necessary action can be performed according to the sleep state to ensure the safety of the driver and others on the road.

12.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of Sato and further in view of Sato et al. (Sato II; US 2016/0041553).
For claim 7, Muramatsu in view of Sato fails to expressly disclose wherein the seat control unit is configured to receive a signal predicting a time of the transition from the autonomous driving to the manual driving from the vehicle control device, and to activate the rousing unit in advance of the predicted time of the transition by a prescribed time period.
However, as shown by Sato II, it was well known in the art of vehicles to receive a signal predicting a time of a transition from the autonomous driving to the manual driving from a vehicle control device, and to activate a rousing unit in advance of the predicted time of the transition by a prescribed time period [E.g. 0060-0062].
It would have been obvious to one of ordinary skill in the art of vehicles before the effective filing date of the claimed invention to modify Muramatsu in view of Sato with the teaching of Sato II in order to ensure that the driver is aware of the transition from automatic mode to manual mode and thereby increase the overall safety of the driver and others on the road.
For claim 8, Muramatsu in view of Sato fails to expressly disclose wherein the seat control unit is configured to forward a vehicle stop signal to the vehicle control device when the seat control unit detects that the alertness level has continued to be below the first alertness level threshold value for a prescribed time period when the start signal is received.
However, as shown by Sato II, it was well known in the art of vehicles to forward a vehicle stop signal to a vehicle control device when detecting that the alertness level has continued to be below the first alertness level threshold value for a prescribed time period when the start signal is received [E.g. 0064-0065].
It would have been obvious to one of ordinary skill in the art of vehicles before the effective filing date of the claimed invention to modify Muramatsu in view of Sato with the teaching of Sato II in order to ensure that the safety of the driver and others on the road by stopping the vehicle when the driver is not capable to drive.

13.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu in view of Sato and further in view of Sato et al. (Sato III; US 2016/0246298).
For claim 10, Muramatsu in view of Sato fails to expressly disclose wherein the seat body is mounted on a vehicle body so as to be moveable between an autonomous driving position and a manual driving position, a drive unit for moving the seat body between the autonomous driving position and the manual driving position is provided between the seat body and the vehicle body, and the rousing unit is configured to cause the drive unit to move the seat body from the autonomous driving position to the manual driving position as the stimulus. 
However, as shown by Sato III, it was well known in the art of vehicles to include seat body  mounted on a vehicle body so as to be moveable between an autonomous driving position and a manual driving position, a drive unit for moving the seat body between the autonomous driving position and the manual driving position is provided between the seat body and the vehicle body, and rousing unit is configured to cause the drive unit to move the seat body from the autonomous driving position to the manual driving position as the stimulus [E.g. 0030-0031, 0009, 0020, 0035].
It would have been obvious to one of ordinary skill in the art of vehicles before the effective filing date of the claimed invention to modify Muramatsu in view of Sato with the teaching of Sato III in order to ensure that the user is completely aware that the vehicle is switching from autonomous mode to a manual mode and thereby increase the overall safety of the driver and others on the road by increasing the driver awareness of the transition.
For claim 11, Muramatsu in view of Sato and Sato III further teaches armrest which is moveable relative to the seat body, the rousing unit causing the armrest to move as the stimulus [E.g. Sato III; 0031].
For claim 12, Muramatsu in view of Sato and Sato III further teaches wherein the seat body is mounted on the vehicle body so as to be rotatable around a vertical axial line, and the seat control unit is configured to allow the seat body to be rotated in the autonomous driving position and to place the seat body relative to the vehicle body to face forward in the manual driving position [E.g. Sato III; 0030-0031].

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Sugioka et al. (US 2016/0082867)
	Yamada (US 2017/0028987)
	Kelly (US 2018/0079358)

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689